DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berner (WO 2018/015038 A1 as cited in the IDS mailed on 10/21/2020) in view of Trester (US 2010/0015519 A1).
Regarding claims 1-2, Berner teaches a battery module comprising:				a plurality of battery units (BZ1-BZ12) connected in series, wherein each of the plurality 
Regarding claim 3, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein each of the plurality of battery units is a battery group formed by connecting a plurality of battery cells in parallel (Fig. 2; [0018]-[0019]).
Regarding claim 4, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein two battery units of the plurality of battery units that are spaced by one battery unit located therebetween are connected through one of the plurality of bridging busbars (Fig. 1).
Regarding claim 6, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein two battery units of the plurality of battery units that are spaced by even numbered battery units located therebetween can be connected through one of the plurality of bridging busbars ([0013]). In particular, Berner teaches the plurality of bridging busbars allowing for at least one pole of an adjacent battery unit to be skipped ([0013]) which reads on the presently claimed limitation for every even number greater than at least one.
Regarding claim 7, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein the plurality of bridging busbars has a same shape (Fig. 1).
Regarding claim 8, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein the at least two electrode output connecting pieces are disposed on a same side of the battery module (Fig. 1).
Regarding claim 9, Berner as modified by Trester teaches the battery module of claim 1. Berner further teaches wherein the at least two electrode output connecting pieces (7.1 and 7.13) each extend from the battery module in a same direction (see annotated fig. 1 below which illustrates the extension directions of the two electrode output connecting pieces towards the left near an end face 5).			
    PNG
    media_image1.png
    514
    657
    media_image1.png
    Greyscale

Regarding claims 10-13 & 15-18, Berner as modified by Trester teaches the battery module according to claims 1-4 & 5-9, as shown above. However, as instant claimed, the battery pack according to claims 10-13 & 15-18 is merely entirely comprised of the battery module recited in respective claims 1-4 & 6-9. Thus, in the absence of any structurally distinguishing features for the presently claimed battery pack, the battery module of modified Berner is found to read on the battery pack of instant claims 10-13 & 15-18.
Regarding claims 5 & 14, Berner as modified by Trester teaches the battery module and battery pack of respective claims 1 and 10 but is silent as to wherein two battery units of the plurality of battery units spaced by odd numbered battery units located therebetween are .

Claims 1-2, 4, 7-11, 13 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Angerbauer (DE 102009000675 A1, as cited in the IDS mailed on 003/30/2020) in view of Trester (US 2010/0015519 A1).
Regarding claims 1-2, Angerbauer teaches a battery module comprising:				a plurality of battery units (5.1-5.11) connected in series, wherein each of the plurality of battery units is a single battery cell (Fig. 3);								at least two electrode output connecting pieces (14) each disposed at an output end of the battery module (Fig. 3);										a plurality of bridging busbars (13), each busbar connecting two battery units spaced by one or more other battery units among the plurality of battery units (Fig. 3); and 				an adjacent busbar (14) connecting two adjacent battery units (5.10 and 5.11) among the plurality of battery units (Fig. 3),									wherein an electrical connection path is formed in the battery module by the at the least 
Regarding claim 4, Angerbauer as modified by Trester teaches the battery module of claim 1. Angenbauer further teaches wherein two battery units of the plurality of battery units that are spaced by one battery unit located therebetween are connected through one of the plurality of bridging busbars (Fig. 1).
Regarding claim 7, Angerbauer as modified by Trester teaches the battery module of claim 1. Angenbauer further teaches wherein the plurality of bridging busbars has a same shape (Fig. 3).
Regarding claim 8, Angerbauer as modified by Trester teaches the battery module of claim 1. Angenbauer further teaches wherein the at least two electrode output connecting pieces are disposed on a same side of the battery module (Fig. 3).
Regarding claim 9, Angerbauer as modified by Trester teaches the battery module of claim 1. Angenbauer further teaches wherein the at least two electrode output connecting pieces each extend from the battery module in a same direction (Fig. 3).				
Regarding claims 10-11, 13 & 16-18, Angerbauer as modified by Trester teaches the battery module according to claims 1-2, 4 & 7-9, as shown above. However, the claimed battery pack according to claims 10-11, 13 & 16-18 is merely entirely comprised of the battery modules recited in respective claims 1-2, 4 & 7-9 as instantly claimed. Thus, in the absence of any structurally distinguishing features for the presently claimed battery pack, the battery module of modified Angerbauer is found to read on the battery pack of claims 10-11, 13 & 16-18.

Response to Arguments
Applicant’s arguments with respect to claims 1 & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1 & 10 has prompted new grounds of rejection as presented above. As instantly claimed, claims 1-18 are found to be obvious over the combined teachings of Berner and Trester with claims 1-2, 4, 7-11, 13 & 16-18 found to be obvious over the combined teachings of Angerbauer 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727